Citation Nr: 1543965	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  09-18 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected migraine headaches, currently evaluated as 50 percent disabling, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

2.  Entitlement to an effective date prior to September 20, 2010, for the grant of a total disability rating based on individual unemployability.  

3.  Entitlement to an effective date prior to September 20, 2010, for the grant of Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1969, to August 1969.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA).

In September 2012, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In November 2012, the Board denied the Veteran's claim for a rating in excess of 50 percent for service-connected migraine headaches (on a schedular basis only) and denied his claim for an earlier effective date for the grant of service connection for major depressive disorder with insomnia.  The remaining claims, including the Veteran's claim for increased rating for service-connected migraine headaches on an extraschedular basis, were remanded for further development.

The Board notes that, in addition to the paper claims file, there are two separate associated electronic claims files, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in VBMS and Virtual VA reveals that, with the exception of VA treatment records dating from May 2012 to March 2015, they are either duplicative to evidence in the paper file or irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board's review of the record shows the AOJ has substantially complied with the remand directives by securing and receiving a response from the Director, Compensation and Pension Service concerning extraschedular consideration of the Veteran's claim for an increased evaluation for service-connected migraine headaches and by readjudicating the claims on appeal.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, supra, where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Nevertheless, the Board finds that remand of the appeal is warranted to obtain outstanding Social Security Administration  (SSA) records.  At the September 2012 Board hearing, the Veteran testified that, several prior to the date of the hearing, he had applied for and was denied disability benefits from SSA.  See Hearing Transcript, p. 9.  It was not clear from the Veteran's testiomony what disabilities formed the basis for his SSA claim.  To date, the Veteran's SSA records have not been obtained and associated with the claims file, despite the fact that these records may be relevant to his present claims.

Regarding the issues of entitlement to earlier effective dates for the grant of TDIU and DEA, remand is required because the claims are inextricably intertwined with the extraschedular evaluation claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  Here, the extraschedular evaluation issue would impact the earlier effective date issues because a grant of an increased evaluation would affect the Veteran's potential date of entitlement to TDIU, and accordingly, DEA.  See 38 U.S.C.A. § 3501(West 2014); 38 C.F.R. § 4.16 (2015).  Accordingly, remand is required. 

Finally, the Board's review of the record reveals that in April 2015, the AOJ denied the Veteran's request to reopen a claim for service connection for erectile dysfunction (ED) as secondary to migraine headaches, and the Veteran expressed timely disagreement with the denial in June 2015.  The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case (SOC) in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2014).  To date, the AOJ has not issued an SOC with respect to this issue.  Under these circumstances, the Board has no discretion and is obliged to remand the claim to the AOJ for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  The Board points out, however, this claim shall be returned to the Board for appellate consideration after issuance of the SOC only if an appeal is perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran and his representative a Statement of the Case addressing the request to reopen a claim for service connection for erectile dysfunction (ED) as secondary to migraine headaches, along with a VA Form 9, and afford them appropriate opportunity to perfect an appeal as to that issue.

The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed-with respect to this claim, within 60 days of the issuance of an SOC.  See 38 C.F.R. § 20.202

2.  Contact the Social Security Administration  (SSA) and request the Veteran's complete SSA records, including any administrative decision(s) on his application for disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file. 

3.  After the above development is completed, re-adjudicate the claims.  If any benefit sought on appeal is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

